United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                February 13, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 06-30937



UNITED STATES OF AMERICA

                      Plaintiff - Appellee

     v.

ALAN MEJIA-AGUIRRE, also known as Allan Bladimir Mejia

                      Defendant - Appellant



             Appeal from the United States District Court
          for the Eastern District of Louisiana, New Orleans
                            No. 2:06-CR-91


Before KING, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Defendant-appellant Alan Mejia-Aguirre (“Mejia”) pleaded

guilty to one count of reentry of a deported alien previously

convicted of an aggravated felony in violation of 8 U.S.C.

§ 1326(a) and (b)(2).    At sentencing, the district court imposed,

over Mejia’s objection, an eight-level enhancement under United

States Sentencing Guidelines (“Guidelines” or “U.S.S.G.”)

§ 2L1.2(b)(1)(C) for a previous aggravated-felony conviction.

The court calculated Mejia’s Guidelines total offense level as 13


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
and his criminal-history category as II, yielding a sentencing

range of 15 to 21 months’ imprisonment, and it sentenced Mejia to

15 months’ imprisonment.    Mejia appeals his sentence.

     Mejia’s sole argument on appeal is that the eight-level

enhancement for an aggravated-felony conviction was erroneous

under Lopez v. Gonzales, 127 S. Ct. 625 (2006).    Mejia’s prior

felony conviction was for the Texas offense of possession of less

than one gram of cocaine.    The government concedes that Mejia’s

prior conviction was not an aggravated felony under 8 U.S.C.

§ 1326(b)(2) and U.S.S.G. § 2L1.2(b)(1)(C); that is, it was not

“illicit trafficking in a controlled substance . . . , including

a drug trafficking crime (as defined in section 924(c) of Title

18),” 8 U.S.C. § 1101(a)(43)(B), since possession of less than

one gram of cocaine is not a “felony punishable under the

Controlled Substances Act,” 18 U.S.C. § 924(c)(2).    The

government also concedes that Mejia’s sentence should be vacated.

We agree.

     Accordingly, Mejia’s sentence is VACATED and the case

REMANDED for resentencing in light of Lopez.




                                 -2-